DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 11, 2019, is the U.S. national stage of an international PCT application, filed on July 3, 2018, and claims priority to a foreign application, filed on July 7, 2017.
Response to Amendment
This Office action is in response to the amendment and arguments on June 13, 2022. The specification was amended. Claims 2-5 were amended. Claims 2-5 are pending for consideration  in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 5) directed to the objections to the specification have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the objections. Accordingly, the objections to the specification are withdrawn.
The arguments (pages 6-11) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate (I) that “loopback communication device” is amended to “second controller” in order to clarify that the role of the loopback communication device is a master device. However, the “second controller” of the claimed invention is construed more broadly than “master device” would be if it were claimed. In response to the argument that the references fail to show certain features of the claimed invention, it is noted that the features upon which the argument relies (i.e. master device) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Still further, the term “master device” is not recited anywhere in the specification. The arguments indicate (II) that it is clear from Rahamim that a slave device is a device to be controlled, and thus cannot serve as a controller. However, Rahamim at paragraph [0040] describes a slave device that performs loopback and sets the circulating bit in all frames that it receives on its forwarding port, and thus performs a function of a controller. The arguments indicate (III) that in contrast to Borkhuis, the claimed first communication route is to connect all the slave devices, and the second communication route is to directly connect the first and second controllers. However, Borkhuis at paragraph [0053] describes a first sub-chain that serves as the first communication route that connects all the slave devices, and Borkhuis at paragraph [0054] describes a second sub-chain from the master control unit to slave units where frames are processed by respective processing units that serves as the second communication route that directly connects the first and second controllers. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rahamim et al. (US 2015/0293871 A1) in view of Borkhuis et al. (US 2017/0163440 A1).
2. A control system (Rahamim, FIG. 5), comprising: 
a first controller which generates a control frame (Rahamim, paras. [0040], [0046], “…In redundant mode the master duplicates each EtherCAT packet and sends them to both slave 1 and slave N. This enables the master to stay connected to all the slaves except slave N-2, which has failed. Now the system has Slave A and B as the first DC capable slave in each sub system. Hence system failure is automatically detected using the circulating bit. Next the topology is automatically changed by a switcher or enhanced slave when a failure is detected.”); 
a second controller which performs loopback communication of the control frame (Rahamim, paras. [0040], [0046], “When disconnect happens at the processing port of a slave N-1 530 following the disconnect location, a communication failure occurs. After the failure the subsequent slave N-1 530 is still operational, and will do two things. First the slave N-1 will perform a loopback from the forwarding arrangement to the processing port, as indicated by an upward arrow inside slave N-1. Secondly, the slave N-1 will set the circulating bit in all frames that it receives on its forwarding port…” Id.); 
slave devices which are connected between the first controller and the second controller in sequence and to which the control frame is transmitted (Rahamim, paras. [0040], [0046], “…In redundant mode the master duplicates each EtherCAT packet and sends them to both slave 1 and slave N. This enables the master to stay connected to all the slaves except slave N-2, which has failed. Now the system has Slave A and B as the first DC capable slave in each sub system. Hence system failure is automatically detected using the circulating bit. Next the topology is automatically changed by a switcher or enhanced slave when a failure is detected.” Id.);
a first communication route to which the slave devices are connected using a first communication cable between the first controller and the second controller (Rahamim, paras. [0040], [0046], “…In redundant mode the master duplicates each EtherCAT packet and sends them to both slave 1 and slave N. This enables the master to stay connected to all the slaves except slave N-2, which has failed. Now the system has Slave A and B as the first DC capable slave in each sub system. Hence system failure is automatically detected using the circulating bit. Next the topology is automatically changed by a switcher or enhanced slave when a failure is detected.” Id.); and 
a second communication route to which the first controller and the second controller are directly connected through a second communication cable (Rahamim, paras. [0040], [0046], “…In redundant mode the master duplicates each EtherCAT packet and sends them to both slave 1 and slave N. This enables the master to stay connected to all the slaves except slave N-2, which has failed. Now the system has Slave A and B as the first DC capable slave in each sub system. Hence system failure is automatically detected using the circulating bit. Next the topology is automatically changed by a switcher or enhanced slave when a failure is detected.” Id.), 
wherein the first controller includes a first transception part which transmits and receives the control frame to and from the first communication route and the second communication route (Rahamim, paras. [0040], [0046], “…In redundant mode the master duplicates each EtherCAT packet and sends them to both slave 1 and slave N. This enables the master to stay connected to all the slaves except slave N-2, which has failed. Now the system has Slave A and B as the first DC capable slave in each sub system. Hence system failure is automatically detected using the circulating bit. Next the topology is automatically changed by a switcher or enhanced slave when a failure is detected.” Id.), and 
the first transception part analyzes the control frame received from the first communication route and transmits the control frame to the second communication route when the control frame has not passed through all of the slave devices connected to the first communication route (Borkhuis, paras. [0053], [0054], “FIG. 1d shows a block diagram of a distributed control system after disconnection according to the state of the art. The disconnection is in the example between slave units 102′ and 102″. As a consequence of the disconnection the respective slave units 102′, 102″ close the ports 111′, 110″ which are now closed, as indicated by internal connections 105, 105′ respectively. This causes a first sub chain 114 being formed with slave units 102, 102′. A communication frame sent from the first communication port 106 of the master control unit 101 via connection 103 is looped via internal connection 105, and connections 104′″ and 104″″ back to the first communication port 106. When detecting a state change at ports 111′ and 110″, these ports signal the master control unit 101 which consequently detects the disconnection. [ ] Having detected the disconnection between slave units 102′ and 102″, the master control unit 101 can forward the communication frame received back at the input of the first port 106 to the output of the second communication port 106′. The communication frame is now sent to the second sub chain 115 of slave units 102″, 102′″ via connection 104. The frame is first forwarded to the internally closed port 110″ and subsequently forwarded via port 111″ and port 110′″ to the slave units 102″, 102′″ where they are processed by the respective processing units 109.” emphasis added.)
Rahamim et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Borkhuis et al. provides prior art disclosure and suggestions for the claimed invention, such as the first transception part analyzes the control frame received from the first communication route and transmits the control frame to the second communication route when the control frame has not passed through all of the slave devices connected to the first communication route (Borkhuis, paras. [0053], [0054], Id.) The prior art disclosure and suggestions of Borkhuis et al. are for reasons of compensating the disconnection (Borkhuis, para. [0055], “This way the master control unit 101 is capable of compensating the disconnection between units 102′ and 102″. It should be clear that a disconnection between slave units 102 and 102′ or between slave units 102″ and 102′″ is handled in the same way. Even a disconnection between the master control unit 101 and slave unit 102, i.e. connection 103, 104″″ can be resolved by sending the communication frame via connection 104, 104′, 104″, 104′″ to the first communication port 110 of slave unit 102 which is closed due to the disconnection. The communication frame is subsequently sent in forward direction through the chain of slave units 108 and eventually sent back via connection 103″″ to the input of the second communication port 106′ of the master control unit 101.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of compensating the disconnection.
3. The control system according to claim 2, wherein 
the second controller includes a second transception part which transmits and receives the control frame to and from the first communication route and the second communication route (Borkhuis, para. [0063], “Due to the configuration of the communication ports 211 and 212 of slave unit 201 the communication frames received at the input of communication port 211 are forwarded to the output of the third communication port 212 and sent via connection 104 to the second part of the redundant path 104, 104′ and which are looped into the forward direction 103′″, 103″″ to the input of the third communication port 212 and to the output of the first communication port 210 back to the input of the first communication port of the master control unit 101. From FIG. 2b it can also be concluded that even the order in which slave units 102, 102′, 102″ and 102′″ receive communication frames is the same as in FIG. 2a. So when a single disconnection occurs in a chain of slave units 108, safe operation of the system including the master control unit 101 slave unit 201 and the chain of slave units 108 is preserved.” emphasis added.), and 
the second transception part copies a control frame having passed through all of the slave devices (Borkhuis, para. [0063], Id.)
4. A control method executed by a control system that transmits and receives a control frame by a first communication route in which slave devices are connected between a first controller and a second controller using a first communication cable and a second communication route in which the first controller and the second controller are directly connected through a second communication cable (Rahamim, paras. [0040], [0046], Id.), the control method comprising: 
analyzing, by the first controller, the control frame received from the first communication route and transmitting the control frame to the second communication route when the control frame has not passed through all of the slave devices connected to the first communication route (Borkhuis, paras. [0053], [0054], Id. cf. Claim 2).
Rahamim et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Borkhuis et al. provides prior art disclosure and suggestions for the claimed invention, such as analyzing, by the controller, the control frame received from the first communication route and transmitting the control frame to the second communication route when the control frame has not passed through all of the slave devices connected to the first communication route (Borkhuis, paras. [0053], [0054], Id.) The prior art disclosure and suggestions of Borkhuis et al. are for reasons of compensating the disconnection (Borkhuis, para. [0055], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of compensating the disconnection.
5. The control method according to claim 4, wherein the second controller copies a control frame having passed through all of the slave devices (Borkhuis, para. [0063], Id. cf. Claim 3).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476